Name: Council Directive 72/97/EEC of 7 February 1972 extending the period set in Article 7 (1) (C) of the Council Directive of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine
 Type: Directive
 Subject Matter: trade policy;  agricultural policy;  means of agricultural production;  tariff policy;  agricultural activity
 Date Published: 1972-02-12

 Avis juridique important|31972L0097Council Directive 72/97/EEC of 7 February 1972 extending the period set in Article 7 (1) (C) of the Council Directive of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine Official Journal L 038 , 12/02/1972 P. 0095 - 0095 Danish special edition: Series I Chapter 1972(I) P. 0088 English special edition: Series I Chapter 1972(I) P. 0094 Greek special edition: Chapter 03 Volume 7 P. 0152 Spanish special edition: Chapter 03 Volume 5 P. 0165 Portuguese special edition Chapter 03 Volume 5 P. 0165 COUNCIL DIRECTIVE of 7 February 1972 extending the period set in Article 7 (1) (C) of the Council Directive of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (72/97/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee; Whereas the Council Directive of 26 June 1964 1 on animal health problems affecting intra-Community trade in bovine animals and swine, as last amended by the Council Directive of 19 July 1971 2, makes provision in Article 7 (1), as amended by the Council Directive of 13 July 1970 3, for countries of destination to grant general or restricted authorizations for the introduction of certain animals into their territory; Whereas in respect of bovine animals for production under thirty months old, it follows from (C) of the abovementioned provision that such authorizations may only be granted during a limited period ending on 31 December 1971; Whereas that period should be extended until 31 December 1975; HAS ADOPTED THIS DIRECTIVE: Article 1 The following shall be substituted for the second subparagraph of Article 7 (1) (C) of the Council Directive of 26 June 1964, as amended by the Directive of 13 July 1970: "This provision shall apply until 31 December 1975 unless otherwise decided by the Council acting by a qualified majority on a proposal from the Commission." Article 2 The Member States shall bring into force with effect from 1 January 1972 the laws, regulations or administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 7 February 1972. For the Council The President J.P. BUCHLER 1OJ No 121, 29.7.1964, p. 1977/64. 2OJ No L 179, 9.8.1971, p. 1. 3OJ No L 157, 18.7.1970, p. 40.